DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1 -20 are currently pending. Restriction to one of the following inventions is required under 35 U.S.C. 121.
I.    Group I consists of Claims 1-6.
Claims 1-6  (Fig. 13, See Paras, 005, 114-115) are drawn to a computerized system for access control with one or more access control levels, receiving a user request, determine a first access control level and second access control level, comparing first access and second access control level with credential(s), and provide access to the first computer resource.
II.    Group II consists of Claims 7-9, 11-14 and Claim 10.
Claims 7-9, 11-14 and Claim 10 (Fig. 15, See Paras, 006, 136-139) are drawn to a method for generating a first data structure that includes a mapping of a plurality of concepts to computer resource IDs,  generating a second data structure that includes a mapping from the plurality of computer resource IDs, using the first data structure and the second data structure, executing a query associated with a particular concept--- and generating metadata associated with each computer resource, including a timestamp indicating when a concept of the each computer resource was associated with the each computer resource and a relationship type indicating how the concept is associated with the each computer resource (i.e. Claim 10).
III.   Group III consists of Claims 15-20.
Claims 15-20 (Fig. 17, See Paras, 006, 152-160) are directed towards a computer storage media with embodied instructions to perform a method for identifying a plurality of properties of a computer resource, generating a mapping that indicates whether each property of the plurality of properties is stored to an access defining memory storage unit, wherein the access defining memory storage unit corresponds to a parent object and the access inheriting memory storage unit corresponds to a child object of the parent object or another object, receiving a request of a first user, determining that the first property is the access inheriting memory storage unit, determining whether the first user has access to a second property corresponding to the parent object, and based on the determining whether the first user has access to the second property corresponding to the parent object, denying or granting access for the first property.
The species are independent or distinct because they represent alternative embodiments, (See Figs. 13 (Group I), 15 (Group II) and 17 (Group III)—Paras 005-007, and 114-115 (Group I), 136-139 (Group II), and 152-160 (Group III)). For example, Para. [0005] for Group I, Para. [0006] for Group II, and Para [0007] for Group III, each paragraph describes each group can be used “additionally or alternatively” with the other groups. Moreover, In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for these inventions would require a different field of search in both classification and in terms of electronic resources, and would also require different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

 3.	A telephone call was made on 08/08/2022 (@ 816-474-6550) to request an oral election to the above restriction requirement, however, the examiner was not able to reach the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494